Citation Nr: 0932466	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-26 636	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
carcinoma of the lungs as a result of asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of asbestos exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for cerebrovascular 
accident as a result of asbestos exposure.

5.  Entitlement to special monthly compensation based on aid 
and attendance/housebound.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to July 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the Veteran's claims for entitlement 
to service connection for residuals of carcinoma of the 
lungs, chronic obstructive pulmonary disease, and 
cerebrovascular accident, all claimed as secondary to 
asbestos exposure, service connection for hypertension, and a 
special monthly compensation based on aid and 
attendance/housebound.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1944 to July 1946. 

2.  On August 3, 2009 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Columbia, that the appellant died in December 2007.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2009 the Board was notified that the Veteran had 
died IN December 2007.  A certificate of death is not of 
record; however, Social Security Administration records have 
confirmed the death.

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


